Citation Nr: 0805907	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for depression.







ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran served on active duty from August 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder, 
to include depression, that is causally related to his period 
of active service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by October 2004 and March 2006 letters, with 
respect to the claim of entitlement to service connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the October 2004 and March 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in October 2004 prior to 
the adjudication of the matter in March 2005.  Additionally, 
the record contains a May 2006 supplemental statements of the 
case following the March 2006 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2006 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical and personnel 
records and VA outpatient reports.  Notably, the veteran has 
not identified any further outstanding and relevant evidence 
in response to the March 2006 VCAA letter.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for depression.  Under the VCAA, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had depression in 
service, and the law prohibits the establishment of service 
connection for a disease attributable to the use of alcohol 
during service.  The record contains no probative evidence 
that demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service that any current 
diagnosis could be related to, the Board finds that a VA 
examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The veteran alleges entitlement to service connection for 
depression.  He alleges that he was mentally and physically 
abused during service, which resulted in depression and 
substance abuse in order to mask his depression.

The service medical records are silent as to complaints or a 
diagnosis of a psychiatric disorder.  Rather, a 1976 mental 
status evaluation indicated that there was no evidence of 
significant mental illness and the examiner remarked that 
there was a history of alcohol abuse.  The post-service 
medical evidence fails to reveal a diagnosis of an acquired 
psychiatric disorder, until many years after his discharge 
from service and the medical evidence of record relates the 
veteran's current psychiatric difficulties to the veteran's 
alcohol abuse.

During active duty, the veteran was enrolled in the Alcohol 
and Drug Abuse Division (ADAD), Rehabilitation Center, on 
January 7, 1976.  This resulted after the veteran was 
apprehended by military police after being absent without 
leave for forty days and a charge of driving while 
intoxicated.  During his treatment, it became apparent that 
the veteran had a long history of alcohol abuse and 
psychological dependence, used as a means of coping with his 
responsibilities.  His use of alcohol had increased during 
military service and resulted in many alcohol-related 
infractions of regulations.  The veteran was transferred from 
the outpatient counseling program to the resident clinic 
program.  Within a week of his residency, the veteran began 
to slip into former patterns of resistant behavior, 
manipulative efforts, and suspected substance abuse.  His 
attitude became notably worse.  The veteran was diagnosed as 
being a habitual excessive drinker, alcoholism and due to the 
veteran's marginal unit performance, attitude, and his 
breaking of the substance-free contract with ADAD, it was 
recommended that he be separated from military service.  The 
veteran was then transferred to a VA hospital prior to the 
completion of  his administrative discharge.  

The veteran was subsequently discharged for unsuitability 
under Chapter 13, AR 635-200.   His unfitness was due to 
alcoholism.  The veteran's continued alcohol dependence and 
inability to adapt to the military to any acceptable degree 
was the main reason for his discharge.  The veteran was 
assessed to be immature and unstable.  He was incapable of 
functioning in the military due to his total disregard for 
appearance, duty performances, and inability to follow 
instructions of lawful orders.  He continued to be late, or 
not present for duty, despite numerous counseling sessions.  
Additionally, the prognosis for improvement with reference to 
his alcoholism was poor.  During his period of service the 
veteran was punished under Article 15 on two occasions.  

Post-service medical records reveal that the veteran has 
continued to experience problems with alcoholism since his 
discharge from service.  There is, however, no indication 
that the veteran has been diagnosed as having depression as 
related to service.  Upon VA admission in December 2001, the 
veteran was determined to have a history of continuous 
alcohol dependence.  After an interview with an addiction 
therapist, it was determined that he met the criteria for 
alcohol dependence at age 17, based on tolerance.  Additional 
VA treatment records indicate a family history of alcoholism; 
both his parents and his brother are alcoholics.  The first 
medical evidence of depression was in June 2003, nearly 
thirty years after his discharge from service.  The examiner 
opined that the veteran's depression was possibly due to his 
alcoholism.  The examiner further opined that the veteran's 
alcoholism and smoking seemed to be the root causes for most 
of his medical and social problems.  

In the absence of any evidence of a chronic acquired 
psychiatric disorder in service, continuity of 
symptomatology, or of any incident in service to which his 
current acquired psychiatric disorder is attributed, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for depression.  The Board 
has considered the veteran's lay contentions that any current 
depression is related to service.  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In any event, the record contains absolutely no 
probative evidence supporting his theory of entitlement. 

The Board acknowledges that the veteran has alleged that his 
in-service substance abuse was a method of coping with his 
depression.  The medical evidence of record, however, 
indicates that the veteran's alcoholism pre-dated his 
depression.  Moreover, a VA treatment provider has attributed 
the veteran's depression to his alcohol abuse.  With respect 
to the veteran's alcoholism, the law and regulations provide 
that compensation shall not be paid if the claimed disability 
or death was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).  
With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a 
appellant's own alcohol or drug abuse.  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (CAFC), 
the CAFC held that a veteran could receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  CAFC defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  Accordingly, alcoholism is not a 
disability for which service connection can be established or 
compensation is paid and service connection is not in effect 
for any disability such as to warrant entitlement on a 
secondary basis.  

In conclusion, in the absence of any evidence of depression 
during service, continuity of symptomatology, or of any 
incident in service to which any current depression is 
attributed, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
depression.


ORDER

Entitlement to service connection for depression is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


